Citation Nr: 1102260	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis, degenerative disk disease of the lumbosacral 
spine.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for left lower extremity radiculopathy.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to March 1994.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

For the reasons indicated below, the Board must remand this 
matter to the RO via the Appeals Management Center in Washington, 
DC.  


REMAND

The Veteran is seeking increased evaluations for his service-
connected spondylolisthesis, degenerative disk disease of the 
lumbosacral spine, and left lower extremity radiculopathy.

After reviewing the Veteran's claims file, the Board finds there 
is a further duty to assist the Veteran in this matter.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

At his November 2010 hearing before the Board, the Veteran 
testified that he has been receiving ongoing treatment from S.S., 
M.D.  He also reported having received treatment for his back 
disorder from the Person County Memorial Hospital in 2008.  When 
VA is put on notice of the existence of private medical records 
which have not been obtain, VA must attempt to obtain those 
records before proceeding with the appeal.  See 38 C.F.R. § 
3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the 
RO, with the assistance of the Veteran, should attempt to obtain 
these updated treatment records.

At his Board hearing, the Veteran also testified that he had been 
receiving ongoing treatment for his back disorder from the VA.  
He specifically referenced a visit to the VA around June or July 
2010.  The evidence of record does not include any VA treatment 
records after March 2009.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Accordingly, the RO should, with the assistance of the 
Veteran, attempt to obtain these updated VA treatment records.  

Finally, the Veteran testified before the Board that his service-
connected spondylolisthesis, degenerative disk disease of the 
lumbosacral spine, and left lower extremity radiculopathy, had 
worsened since his most recent VA examination concerning these 
conditions in November 2009.   He specifically testified about an 
incident in early 2010 in which he had severe back low back pain, 
with severe pain radiating down into both of his legs, for a 
period of five days.  Under these circumstances, the RO must 
schedule the Veteran for current VA examinations to ascertain the 
severity of his back disorder.  38 C.F.R. § 3.159(c)(4)(i); see 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a 
Veteran is entitled to a new examination after a two-year period 
between the last VA examination and the Veteran's contention that 
the pertinent disability had increased in severity); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that 
VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for the conditions on appeal 
since in January 2009.  The Board is 
particularly interested in obtaining 
complete treatment records from S.S., M.D., 
from January 2009; from VA medical center 
in Durham, North Carolina, from March 2009; 
and from the Person County Memorial 
Hospital, from 2008.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  In addition, regardless 
of the Veteran's response, the RO must 
obtain the Veteran's updated treatment 
records from the VA medical center in 
Durham, North Carolina, from March 2009 to 
the present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The RO must make arrangements for the 
Veteran to be afforded the appropriate VA 
examination(s) to determine the nature and 
extent of his service-connected
spondylolisthesis, degenerative disk 
disease of the lumbosacral spine, and left 
lower extremity radiculopathy.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings should be reported in detail.  All 
indicated testing must be conducted, 
including a thorough neurological 
examination.  The examiner must fully 
describe all manifestations of the 
Veteran's spondylolisthesis, degenerative 
disk disease of the lumbosacral spine, to 
include range of motion studies and any 
neurological symptoms.  The extent of any 
incoordination, weakened movement and/or 
excess fatigability on use as a result of 
the Veteran's service-connected 
spondylolisthesis, degenerative disk 
disease of the lumbosacral spine, must be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, pain 
and/or excess fatigability on use must be 
assessed in terms of additional degrees of 
limitation of motion of the lumbar 
degenerative disc disease.  The examiner 
must specifically state whether any 
neurologic symptoms found are caused by the 
Veteran's service-connected 
spondylolisthesis, degenerative disk 
disease of the lumbosacral spine.  The 
examiner must also specifically state 
whether any neurologic symptoms found 
results in complete or incomplete paralysis 
of any nerve.  The specific nerves involved 
must be identified.  If incomplete 
paralysis is found, the examiner must state 
whether the incomplete paralysis is best 
characterized as mild, moderate, or severe; 
with the provision that wholly sensory 
involvement must be characterized as mild, 
or at most, moderate.  The examiner must 
provide a complete rationale for all 
conclusions reached and the report prepared 
must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for all 
scheduled VA examinations, and to cooperate 
in the development of his claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for a scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, and 
any other development as may be indicated, 
the claims on appeal must be readjudicated.  
If any claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


